

113 S1360 ES: Improper Payments Agency Cooperation Enhancement Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1360IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Improper Payments Elimination and Recovery Improvement Act of 2012, including making
			 changes to the Do Not Pay initiative, for improved detection, prevention,
			 and recovery of improper payments to deceased individuals, and for other
			 purposes.1.Short titleThis Act may be cited as the
		  Improper Payments Agency Cooperation Enhancement Act of 2014.2.Distribution of death information furnished to or maintained by the social security administration(a)In general(1)In generalSection 205(r) of the Social Security Act (42 U.S.C. 405(r)) is amended—(A)in paragraph (2)—(i)by striking may and inserting shall; and(ii)by inserting , and to ensure the completeness, timeliness, and accuracy of, after transmitting;(B)by striking paragraphs (3), (4), and (5) and inserting the following:(3)(A)The Commissioner of Social Security shall, to the extent feasible, provide for the use of
			 information
			 regarding all deceased
			 individuals furnished to or maintained by the Commissioner under this
			 subsection in accordance
			 with subparagraph (B), subject to
			 such safeguards as the Commissioner of Social Security determines are
			 necessary or appropriate to protect the information from unauthorized use
			 or disclosure, by any Federal or State agency providing federally-funded
			 benefits or administering a Federal program for such benefits, including
			 the agency operating the Do Not Pay working system for ensuring proper
			 payment of those benefits, through a
			 cooperative arrangement with the agency (that includes the agency's
			 Inspector General) or with an agency's Inspector General, if—(i)under such arrangement the agency (including, if applicable, the agency's Inspector General)
			 provides reimbursement to the Commissioner of Social Security for
			 the reasonable cost of carrying out such arrangement, including the
			 reasonable costs associated with the collection and maintenance of
			 information regarding deceased individuals furnished to the Commissioner
			 pursuant to paragraph (1), and(ii)such arrangement does not conflict with the duties of the Commissioner of Social Security under
			 paragraph (1).(B)The Commissioner of Social Security shall, to the extent feasible, provide for the use of
			 information regarding all deceased individuals furnished to or maintained
			 by the Commissioner under this subsection, through a cooperative
			 arrangement in order for a Federal agency to carry out any of the
			 following
			 purposes, if the requirements of clauses (i) and (ii) of subparagraph (A)
			 are met:(i)Operating the Do Not Pay working system established by section 5 of the Improper Payments
			 Elimination and Recovery Improvement Act of 2012.  Under such arrangement,
			 the agency operating the working system may compare death information
			 disclosed by the Commissioner with personally identifiable information
			 reviewed through the working system, and may redisclose such comparison of
			 information, as appropriate, to any Federal or State agency authorized to
			 use the working system.(ii)To ensure proper payments under a Federal program or the proper payment of federally-funded
			 benefits, including for purposes of  payment certification, payment
			 disbursement, and the prevention, identification, or recoupment of
			 improper payments.(iii)To carry out tax administration or debt collection duties of the agency.(iv)For use by any policing agency of the Federal Government with the principle
			 function of prevention, detection, or investigation of crime or the
			 apprehension of alleged offenders.(4)The Commissioner of Social Security may enter into similar arrangements with
			 States to provide
			 information regarding all deceased individuals furnished to or maintained
			 by
			 the Commissioner under this subsection, for any of the purposes specified
			 in paragraph (3)(B),
			 for use by States in programs wholly funded by the States, or
			 for use in the administration of a benefit pension plan or retirement
			 system for employees of a State or a political subdivision thereof, if the
			 requirements of  clauses (i) and (ii) of paragraph (3)(A) are met. For
			 purposes of this paragraph, the terms retirement system and political subdivision  have the meanings given such terms in section 218(b).(5)The Commissioner of Social Security may use or provide for the use of information regarding all
			 deceased individuals furnished to or maintained by the Commissioner under
			 this subsection,
			 subject to such safeguards as the Commissioner of Social Security
			 determines are necessary or appropriate to protect the information from
			 unauthorized use or disclosure, for statistical purposes and research
			 activities by Federal and State agencies if the requirements of clauses
			 (i) and (ii) of  paragraph (3)(A) are met.   For purposes of this
			 paragraph, the term statistical purposes has the meaning given that term in section 502 of the Confidential Information Protection and
			 Statistical Efficiency Act of 2002.; and(C)in paragraph (8)(A)(i), by striking subparagraphs (A) and (B) of paragraph (3) and inserting clauses (i) and (ii) of paragraph (3)(A).(2)RepealEffective on the date that is 5 years after the date of enactment of this Act, the amendments made
			 by this subsection to paragraphs (3), (4), (5), and (8) of section 205(r)
			 of
			 the Social Security Act (42 U.S.C. 405(r)) are repealed, and the
			 provisions of section 205(r) of the Social Security Act (42 U.S.C. 605(r))
			 so amended are restored and revived as if such amendments had not been
			 enacted.(b)Amendment to internal revenue codeSection 6103(d)(4) of the Internal Revenue Code of 1986 is amended—(1)in subparagraphs (A) and (B), by striking Secretary of Health and Human Services each place it appears and inserting Commissioner of Social Security; and(2)in subparagraph (B)(ii), by striking such Secretary and all that follows through deceased individuals. and inserting such Commissioner pursuant to such contract, except that such contract may provide that such
			 information is only to be used by the Social Security Administration (or
			 any other Federal agency) for purposes authorized in the Social Security
			 Act or this title..(c)Report to Congress on alternative sources of death data(1)RequirementsThe Director of the Office of Management and Budget shall conduct a review of potential alternative
			 sources of death data maintained by the non-Federal sources, including
			 sources maintained by State agencies or associations of State agencies,
			 for use by Federal agencies and programs.  The review shall include
			 analyses of—(A)the accuracy and completeness of such data;(B)interoperability of such data;(C)the extent to which there is efficient accessability of such data by
			 Federal agencies;(D)the cost to Federal agencies of accessing and maintaining such data;(E)the security of such data;(F)the reliability of such data; and(G)a comparison of the potential alternate sources of death data to the death data distributed by the
			 Commissioner of
			 Social Security.(2)ReportNot later than 4 years after the date of enactment of this Act, the Director of the Office of
			 Management and Budget
			 shall submit a report to Congress on the results of the review and
			 analyses required
			 under paragraph (1). The report shall include a recommendation by the
			 Director of the Office of Management and Budget regarding whether to
			 extend the agency access to death data distributed by the Commissioner of
			 Social Security provided under the amendments made by subsection (a)(1)
			 beyond the date on which such amendments are to be repealed under
			 subsection (a)(2).3.Improving the sharing and use of data by government agencies to curb improper paymentsThe Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) is
			 amended—(1)in section 5—(A)in subsection (a)(2), by striking subparagraph (A) and inserting the following:(A)The death records maintained by the Commissioner of the Social Security Administration.; and(B)in subsection (b)—(i)by redesignating paragraph (5) as paragraph (6); and(ii)by inserting after paragraph (4) the following:(5)Use of death and prisoner informationThe Commissioner of Social Security, and the head of any other agency that obtains information on
			 deaths or incarcerated individuals directly from the Commissioner of
			 Social Security pursuant to an agreement under section 205(r) or sections
			 202(x) and
			 1611(e) of the Social Security Act (42 U.S.C. 405(r), 405(x), 1382(e)) or
			 the Department of the Treasury’s Do Not Pay program, shall be considered
			 to have satisfied the requirements of this section as such  requirements
			 relate to payments or to identifying, preventing, or recovering improper
			 payments in the case of deaths 
						or incarcerated individuals.	Nothing in the
			 preceding sentence shall be construed as exempting the
			 Commissioner of Social Security or the head of any other agency that
			 obtains information on deaths or incarcerated individuals directly from
			 the Commissioner of Social Security under an agreement under section
			 205(r) or sections 202(x) and	1611(e) of the Social Security Act (42
			 U.S.C. 405(r),
			 405(x), 1382(e)) or the Department of the Treasury’s Do Not Pay program
			 from being subject to any improper payment reporting requirement  of the
			 Director of the Office of Management.; and(2)by adding at the end the following:7.Improving the use of death data by government agencies(a)Prompt reporting of death information by the Department of State and the Department of DefenseNot later than 1 year after the date of enactment of this section, the Secretary of State and the
			 Secretary of Defense, in coordination with the Commissioner of Social
			 Security, shall establish a procedure under which each Secretary shall,
			 promptly and on a regular basis, submit to the Commissioner information
			 relating to the deaths of individuals. The Commissioner shall, to the
			 extent feasible, provide for the use of death information submitted under
			 this subsection for the purpose specified in clause (i)
			 of section 205(r)(3)(B) of the Social Security Act (42 U.S.C.
			 405(r)(3)(B)).(b)Guidance by the office of management and budget(1)Guidance to agenciesNot later than 6 months after the date of enactment of this section, and in consultation with the
			 Council of Inspectors General on Integrity and Efficiency and the heads of
			 other relevant Federal, State, and local agencies, and Indian tribes and
			 tribal organizations, the Director of the Office of Management and Budget
			 shall issue guidance for each agency or component of an agency that
			 operates or maintains a database of information relating to beneficiaries,
			 annuity recipients, or any purpose described in section 205(r)(3)(B) of
			 the Social Security Act (42 U.S.C. 405(r)(3)(B)) for which improved data
			 matching with databases relating to the death of an individual (in this
			 section referred to as death databases) would be relevant and necessary regarding implementation of this
			 section to provide such agencies or components access to the death
			 databases no later than 6 months after such date of
			 enactment.(2)Plan to assist States and local agencies and Indian tribes and tribal organizationsNot later than 1 year after the date of enactment of this section, the Director of the Office of
			 Management and Budget shall develop a
			 plan to assist States and local  agencies, and Indian tribes and tribal
			 organizations, in providing electronically to the Federal Government
			 records relating to the death of individuals, which may include
			 recommendations to Congress for any statutory changes or financial
			 assistance to States and local agencies and Indian tribes and tribal
			 organizations that are necessary to ensure States and local agencies and
			 Indian tribes and tribal organizations can provide such records
			 electronically. The plan may  include recommendations for the
			 authorization of appropriations or other funding to carry out the plan.(c)Reports(1)Report to congress on improving data matching regarding payments to deceased individualsNot later than 270 days after the date of enactment of this section, the Director of the Office of
			 Management and Budget, in consultation
			 with the heads of
			 other relevant Federal agencies, and in consultation with States and local
			 agencies, Indian tribes and tribal organizations, shall submit to Congress
			 a plan to improve how States and local agencies and Indian tribes and
			 tribal organizations that provide benefits under a federally-funded
			 program will improve data matching with the Federal Government with
			 respect to the death of individuals who are recipients of such benefits.(2)Annual reportNot later than 1 year after the date of enactment of this section, and for each of the 4 succeeding
			 years, the Director of the Office of Management and Budget shall submit to
			 Congress a report regarding the implementation of this section. The first
			 report submitted
			 under this paragraph shall include the recommendations of the Director
			 required under  subsection (b)(2).(d)DefinitionsIn this section, the terms Indian tribe and tribal organization have the meanings given those terms in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)..4.Availability of the Do Not Pay Initiative to the judicial and legislative branches and statesSection 5 of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321
			 note), as amended by section 3, is further amended—(1)in subsection (b)(3)—(A)in the paragraph heading, by striking by agencies; and(B)by adding at the end the following: States and any contractor, subcontractor, or agent of a State, and the judicial and legislative
			 branches of the United
			 States (as defined in paragraphs (2) and (3), respectively, of section
			 202(e) of title 18, United States Code), shall have access to, and use of,
			 the Do Not Pay Initiative to verify payment or award eligibility for
			 payments (as defined in section (2)(g)(3) of the Improper Payments
			 Information Act of 2002, 31 U.S.C.  3321 note) when, with respect to a
			 State, the Director of
			 the Office of Management and Budget determines that the Do Not Pay
			 Initiative is appropriately established for that State and  any
			 contractor, subcontractor, or agent of the State, and, with respect to the
			 judicial and legislative branches of the United States, when the Director
			 of the Office of Management and Budget determines that the Do Not Pay
			 Initiative is appropriately established for the judicial branch or the
			 legislative branch, as applicable.; and(2)in subsection (d)(2)—(A)in subparagraph (B), by striking and after the semicolon;(B)in subparagraph (C), by striking the period at the end and inserting ; and; and(C)by inserting after subparagraph (C) the following:(D)may include States and their quasi-government entities, and the judicial and legislative branches
			 of the United States (as defined in paragraphs (2) and (3), respectively,
			 of section 202(e) of title 18, United States Code) as users of the system
			 in accordance with subsection (b)(3)..5.Data
			 AnalyticsSection 5 of the
			 Improper Payments Elimination and Recovery Improvement Act of 2012 (31
			 U.S.C.
			 3321 note), as amended by sections 3 and 4, is further amended by adding
			 at the end the following:(h)Report on
				improper payments data analysisNot later than 180 days after the
				date of enactment of the Improper Payments Agency Cooperation Enhancement Act of 2014, the Secretary of the
				Treasury shall submit to Congress a report which shall include a
			 description
				of—(1)data analytics
				performed as part of the Do Not Pay Initiative for the purpose of
			 detecting,
				preventing, and recovering improper payments through pre-award,
			 post-award
				pre-payment, and post-payment analysis, which shall include a
			 description of
				any analysis or investigations incorporating—(A)review and data
				matching of payments and beneficiary enrollment lists of State
			 programs carried
				out using Federal funds for the purposes of identifying eligibility
				duplication, residency ineligibility, duplicate payments, or other
			 potential
				improper payment issues;(B)review of
				multiple Federal agencies and programs for which comparison of data
			 could show
				payment duplication; and(C)review of other
				information the Secretary of the Treasury determines could prove
			 effective for identifying, preventing, or recovering improper payments,
			 which may
				include investigation or review of information from multiple
			 Federal agencies
				or programs; and(2)the metrics used
				in determining whether the analytic and investigatory efforts have
			 reduced, or
				contributed to the reduction of, improper payments or improper
				awards..Passed the Senate September 18, 2014.Secretary